Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 11, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 11, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00877-CV
____________
 
IN RE PHILLIP JOE BARNES , Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 11,2003, relator filed a petition for writ of mandamus in this
Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex.  R. 
App.  P.  52.

            Under
section 22.221(a)-(b), we have no power to grant mandamus relief against the
Attorney General in this case. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed September 11, 2003.
Panel consists of
Justices Yates, Hudson, and Fowler.